Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 05/12/2020 in which claims 1-7 are pending ready for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 of Examined Application 16/763424 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of US Patent# 8,094,308 respectively. See Chart below.
INSTANT APPLICATION  (16/763424)
PATENT (8,094,308)
1) CLAIM 1
2) CLAIM 6
1) CLAIM 1
2) CLAIM 5


US Patent# 8,094,308 does not explicitly teach a linear polarization filter disposed between the light source and the support body, the linear polarization filter being able to change a polarization angle such that lights with n (n = 3, 4,...) different polarization angles Φn of arbitrary intervals ranging from 0º to 90º are irradiated to the support body.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “a linear polarization filter disposed between the light source and the support body, the linear polarization filter being able to change a polarization angle such that lights with n (n = 3, 4,...) different polarization angles Φn of arbitrary intervals ranging from 0º to 90º are irradiated to the support body,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of a thin film to use different angles of incidence; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try different angles over a particular range.
The difference between the Examined Application (16/763424) and the Issued Patent No. (8,094,308) is the type of polarization filter and the range of angles of incidence, but the device and steps to calculate those spectral measurements are the same; therefore, it will be obvious to try to achieve spectral measurements of a thin film using a particular range of angle of incidence.
Further, the differences in angles will not support the patentability of subject matter encompassed by the Examined Application unless there is evidence indicating such range of angles of incidence are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effected filing date of the claimed invention to include in the US Patent# 8,094,308 a linear polarization filter disposed between the light source and the support body, the linear polarization filter being able to change a polarization angle such that lights with n (n = 3, 4,...) different polarization angles Φn of arbitrary intervals ranging from 0º to 90º are irradiated to the support body.
The advantage of this inclusion is to accurately measure the sample under test.
This is a non-provisional nonstatutory double patenting rejection because the claims of the Instant Application have not in fact been patented. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 4 and 5 does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a "program allowing a computer". The broadest reasonable interpretation of a claim drawn to a “program allowing a computer” covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a “program allowing a computer”, particularly (See MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate wherein the claim covers both statutory and non-statutory embodiments. See 351 OG 212, Feb 23 2010. (See MPEP 2106.03).  
The Examiner suggests that Applicant amends the claims as follows: "A non-transitory computer-readable medium bearing a computer program…".

ALLOWABLE IF REWRITTEN
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. Double Patenting and 35 U.S.C. 101, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886         


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886